Order entered April 24, 2013




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-12-00925-CR

                        BILLY LUFTHANSA BARNES, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F12-22227-Y

                                          ORDER
      The Court GRANTS appellant’s April 19, 2013 motion to accept brief tendered.


      We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE